Exhibit Media Contact: Wendi Kopsick/Kimberly Kriger Kekst and Company 212-521-4800 Investor Contact: Michael Lynch Chief Financial Officer 201-934-2577 FOR IMMEDIATE RELEASE FOOTSTAR DECLARES SPECIAL $1.00 PER SHARE CASH DISTRIBUTION MAHWAH, NEW JERSEY, May 9, 2008 Footstar, Inc. today announced that its Board of Directors has declared a special cash distribution to shareholders of $1.00 per common share.The Company also said that it is proceeding with steps to prepare for the previously reported, anticipated wind-down of its business in The special distribution will be paid on June 3, 2008 to shareholders of record at the close of business on May 28, 2008.The Company is reviewing the tax characterization of the distribution, but the distributionis expected to be treated as a return of capital for tax reporting purposes.Shareholders will receive further information on Form 1099 after the end of 2008 and are encouraged to consult their own tax advisors regarding the tax treatment of the distribution. Footstar also said that its Board has adopted a plan of liquidation in connection with the orderly dissolution of the Company following the expiration at year-end 2008 of its agreement with Kmart to exclusively operate the footwear departments in all Kmart stores.As previously announced, Footstar will continue to operate the business through December 2008 and then it will be transitioned to Kmart.The plan provides for the complete liquidation of the Company after the end of 2008 by providing for a series of distributions of cash to the stockholders of the Company generated from cash on hand, the sale of certain assets and the wind-down of the Company’s business.Under the terms of the plan, the Company contemplates submitting a plan of dissolution to the Company’s stockholders in 2009. In support of the continued operation of the Kmart business through year-end, the Company has entered into an amended credit agreement with Bank of America to extend the term of its existing credit agreement to the earlier of December 31, 2008 or the termination of the Kmart agreement.The amended agreement also lowers the maximum amount that may be borrowed from $100 million to $50 million, reflecting the Company’s reduced needs. The Company has focused on carefully managing its business and financial position in light of the scheduled expiration of its agreement with Kmart at the end of 2008 and, accordingly, has sought to return excess cash to shareholders. In 2007, the Company declared and paid a $5.00 per share distribution. In anticipation of the wind-down of its businesses, in April 2008, the Company monetized the value of its brands by selling them to Kmart for approximately $13.0 million.With this additional cash, the Board determined that the Company could pay a $1.00 per share distribution at this time, while maintaining an appropriate liquidity position to properly manage the business through the end of the year. About Footstar, Inc. Footstar, Inc. (Pink Sheets: FTAR) is a discount footwear retailer. The Company operates licensed footwear departments nationwide in Kmart and Rite Aid Stores. NOTE: Footstar's certificate of incorporationcontains restrictions that prohibit parties from acquiring 4.75% or more of Footstar's common stock without its prior consent and as further provided therein. Proxy
